Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11108   Page 1 of 42




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  OMAR RASHAD POUNCY,

        Petitioner,
                                           No. 13-cv-14695
  v.
                                           HON. MATTHEW F. LEITMAN
  CARMEN D. PALMER,

        Respondent.



                                                                          /



                    RESPONDENT WARDEN’S
               MOTION TO DISMISS WITH PREJUDICE
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11109   Page 2 of 42




        Respondent, Warden Matthew Macauley, through undersigned

  counsel, respectfully moves this Court to dismiss the petition for habeas

  corpus, and in support says:

        1.    On November 20, 2013, petitioner Omar Pouncy filed a

  petition for a writ of habeas corpus, claiming (among other things) that

  he was actually innocent of the crimes for which he was convicted and

  sentenced to prison.

        2.    In support of that claim, Pouncy filed an affidavit from

  Jaawkawa McGruder in which McGruder claims that he, not Pouncy,

  committed the crimes for which Pouncy was convicted.

        3.    Based on McGruder’s sworn representations, on May 22,

  2018, this Court held an evidentiary hearing. During his lengthy

  testimony, McGruder confirmed the statements in his affidavit and

  provided “unique, compelling first-person details” about the three

  carjackings that he, not Pouncy, supposedly committed.

        4.    Recently uncovered evidence from cell phones that Pouncy

  used before and after the hearing establish that McGruder’s testimony

  was entirely false, that Pouncy provided McGruder with the




                                       2
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11110   Page 3 of 42




  information necessary to testify, and that Pouncy paid McGruder

  $10,000 to take responsibility for crimes that he (Pouncy) committed.

        5.    This Court has the inherent authority “to fashion an

  appropriate sanction for conduct [that] abuses the judicial process.”

  Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991).

        6.    That inherent authority includes the power to dismiss an

  action in which the plaintiff has perpetrated a fraud on the court by

  manufacturing evidence and suborning perjury. See Plastech Holding

  Corp. v. WM Greentech Auto. Corp., 257 F. Supp. 3d 867, 878 (E.D.

  Mich. 2017) (GOLDSMITH, J.); Vargas v. Peltz, 901 F. Supp. 1572, 1581

  (S.D. Fla. 1995) (“The federal case law is well established that dismissal

  is the appropriate sanction where a party manufactures evidence which

  purports to corroborate its substantive claims.”).

        7.    For the reasons detailed in the accompanying brief in

  support, the State respectfully requests that this Court impose that

  sanction in this case.

        8.    Under Local Rule 7.1(a), counsel for the State requested

  concurrence in this motion by email to lead counsel on May 30, 2019,




                                       3
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11111   Page 4 of 42




  explaining the nature of the motion and its legal basis. Petitioner’s

  counsel respectfully declined to concur.

                                           Respectfully submitted,

                                           Dana Nessel
                                           Attorney General

                                           /s/ David Porter

                                           Assistant Attorney General
                                           Criminal Appellate Division
                                           P.O. Box 30217
                                           Lansing, MI 48909
                                           (517) 335-7650
                                           porterd@michigan.gov
                                           P76785




                                       4
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11112   Page 5 of 42




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  OMAR RASHAD POUNCY,

        Petitioner,
                                           No. 13-cv-14695
  v.
                                           HON. MATTHEW F. LEITMAN
  CARMEN D. PALMER,

        Respondent.



                                                                          /




         BRIEF IN SUPPORT OF RESPONDENT WARDEN’S
             MOTION TO DISMISS WITH PREJUDICE
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11113   Page 6 of 42




                              INTRODUCTION
        On May 22, 2018, Jaawkawa McGruder testified under oath that

  he committed the three carjackings for which Pouncy was convicted and

  that Pouncy was innocent. Months later, the State found evidence

  proving that McGruder couldn’t possibly have committed one of the

  carjackings. Recognizing that this new evidence raised questions not

  just about McGruder’s involvement in the other carjackings, but about

  the circumstances surrounding how and why he came to testify, we

  asked:

        1. How did McGruder learn all the details he provided under
           oath?

        2. How does this new fact [that he didn’t commit one of the
           crimes] square with McGruder’s repeated denials of
           reviewing anything in preparation for the hearing?

        3. And why did he lie about his involvement in the
           carjacking?

  (R. 203, ID 10021 n.7.) With enough to know that McGruder wasn’t

  telling the truth about one of the carjackings, but not enough to prove

  how or why he lied, the State left those questions for another day. (Id.)

        Now that day has come. Recently uncovered evidence shows that

  Pouncy orchestrated a scheme involving witness bribery and

  subornation of perjury from prison using a cell phone.

                                       2
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11114   Page 7 of 42




        Most damning of all are the text messages between Pouncy and

  McGruder in which the two agree that McGruder would falsely testify

  that he, not Pouncy, committed the three carjackings, and in return

  Pouncy would pay him $10,000. (See Ex. 1.) Pouncy’s texts show that

  he did, in fact, pay McGruder. (Id.)

        Records also show that Pouncy had help from several people on

  the outside, including India Countryman, who facilitated part of

  McGruder’s payment; Rashad Shahid, who facilitated another part of

  the payment and who was involved in covering up the bribery after the

  hearing; and Tiakawa Pierce, Pouncy’s co-defendant, who helped

  convince McGruder to commit perjury and whom Pouncy asked to

  provide more false evidence. (See Exs. 1–6.)

        There is only one phrase that captures what Pouncy has done:

  fraud on the court. And there is only one way to respond: dismissal

  with prejudice. A litigant who so flagrantly abuses the justice system

  shouldn’t be allowed to call on that system to vindicate his claims. As

  numerous courts have done when confronted with this kind of conduct,

  this Court should dismiss the case.




                                         3
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11115   Page 8 of 42




                                    FACTS
        In June 2018, just weeks after this Court held an evidentiary

  hearing regarding Omar Pouncy’s actual innocence, authorities at

  Carson City Correctional Facility recovered two contraband cell phones

  that belonged to Pouncy.1 (See Silke Harmon Affidavit (Ex. 11), ¶¶ 3–4;

  6/5/18 Misconduct Hr’g Report (Ex. 13); 6/8/18 Misconduct Hr’g Report

  (Ex. 14).) Months later, an intelligence analyst with the Michigan

  Department of Corrections performed a cell phone extraction on the two

  phones. (Ex. 11, ¶¶ 5–7; Matthew Miller Affidavit (Ex. 12), ¶¶ 7–9.)

  The extraction showed that in the months, weeks, days, and even hours

  before his hearing, Pouncy was busy fabricating his case of actual

  innocence.

  Pouncy finds a “great witness”

        The saga begins on April 2, 2018, when Pouncy received texts

  from India Countryman and his cousin, Rashad Shahid, providing



  1 One of the phones was found in the possession of another inmate, but
  prison officials believed that it belonged to Pouncy. (Silke Harmon
  Affidavit (Ex. 11), ¶ 3.) Later analysis confirmed that it was used by
  Pouncy. (Id. at ¶¶ 10–23, 25; see also Ex. 8, p. # 1 (Pouncy texting
  Rashad that he lost the first phone when someone else got caught with
  it).)

                                       4
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11116   Page 9 of 42




  McGruder’s cell phone number. They said, simply, “+1 (248) 571-6674.”

  (Ex. 4, p. 1, # 7; 2 Ex. 7, p. 1, # 2 & 4; Silke Harmon Affidavit (Ex. 11),

  ¶ 13.)

          Minutes later, Pouncy texted that number. During the first set of

  exchanges, Pouncy asked McGruder, “Cuz if i take care of my part do I

  have ur guarantee?” (Ex. 1, p. 1, #6.) Several days later, on April 4th,

  the two texted again. McGruder told Pouncy that he needed help going

  through all the “Paperwork” because he was missing key details:

          McGruder:    What’s The Deal
          McGruder:    Just come threw in time so U can Go over All the
                       Paperwork only need to know what kind gun, And
                       Cars
          Pouncy:      Bout 2 call

  (Id. at 1–2, # 17–19.)

          After McGruder spotted information in the paperwork, their

  conversation turned to payment:

          McGruder:    Witch I see cars in some paper work
          Pouncy:      The checks should be cleared 2morrow no later than
                       Friday. We need 2 chop it up tho
          McGruder:    My phn tripping try call now


  2   “#” refers to the numbered row in the exhibited report.

                                         5
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19    PageID.11117   Page 10 of 42




        McGruder:        I really Don’t Like Talkin around my Girl About this
                         Shit, She Ask To much
        Pouncy:          Ok. Let me know a good time to call
        McGruder:        Anytime 5pm 10pm your time
        McGruder:        O get off work my time 2pm witch is 5 there
        Pouncy:          I’ll hit u @ 10 tomorrow. But if that cash clear lil cuz
                         will PayPal u before then
        McGruder:        No PayPal, shit take too long
        McGruder:        Walmart to Walmart
        Pouncy:          Alrite tell lil cuz

  (Id. at 2, # 21–31.)

        Several days later, on April 7th, McGruder texted Pouncy asking

  him to call:

        McGruder:        Call me like 530
        Pouncy:          Alrite cuz. Dont let them know we’re talkn
        Pouncy:          To each other
        McGruder:        I know

  (Id. at 3, # 43–46.)

        The “them” in Pouncy’s text was an apparent reference to his

  attorneys because just two days later, on April 9th, Pouncy texted

  McGruder telling him that his attorneys thought McGruder would

  make a “great witness”:



                                               6
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11118   Page 11 of 42




        Pouncy:       Cuz I talked 2 the lawyers they said “you would
                      make a great witness.”

  (Id. at 4, # 65.) He then asked McGruder to contact his attorneys and

  make up a reason to testify sooner than May 22nd:

        Pouncy:       Can u contact them and tell them if they can try to
                      have u testify this month someyimes bcuz you may b
                      tied up next month. They tryn 2 set the date 4 May
                      22nd. I know we both tryn 2 resolve this sooner than
                      later. Cuz thanks too, i know u got ur own way 2 get
                      them m’s but i swear we going 2 get them m’s off of
                      this. But yeah tell them u and your girl r going on a
                      trip next month for the last two weeks and you’re
                      ready 2 get this over with and behind u. Ask them if
                      they can make arrangements for this month
                      sometime.
        McGruder:     Already Tried, They Gone Push Date Back Or Video,
        Pouncy:       Ok
        McGruder:     And I can’t Fly now where June or July
        Pouncy:       So we stick 2 May. Damn im ready 2 go

  (Id. at p. 4, # 66–70.)

  McGruder gets “thirsty”

        McGruder and Pouncy did not text for the next month. Then, on

  May 13, 2018, at 2:30 p.m., McGruder sent a series of texts to Pouncy

  threatening to “flip the script” if he was not paid immediately after




                                        7
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11119   Page 12 of 42




  testifying and saying that he would not testify at all unless he received

  the “rest of [the] money”:

        McGruder:      You too much of a Risk for me cuz Either have rest
                       of money to me before I fly out, Or I’m Not flying
                       out, You risk your own life and them Niggas around
                       you for what? IDK but I’m not openly letting you
                       play with mine,
        McGruder:      and Talk to cuz He Said you got it when You saying
                       he got it.
        McGruder:      Cuz You know I will Flip the whole damn scrip, if I
                       walk out that place and my shot ain’t where it pose
                       to be.
        McGruder:      But To Get Rid of that Thought, Have It Sent On
                       19th no later and my Flight leave the 20th
        McGruder:      No 19th, no 20th

  (Id. at 4–5, # 76–80.)

        Thirty minutes later, at 3:02 p.m., Pouncy texted Tiakawa Pierce

  (the same Pierce who was Pouncy’s co-defendant and who signed an

  affidavit in support of his innocence). (Ex. 2, p. 1, # 2.) Pouncy said,

  “That nigga got me hot i done gave this nigga 5k and he tryn 2 renege.”

  (Id. at 1, # 3.) Pierce asked for McGruder’s number and told Pouncy,

  “Just give me the rest I’m gonna hold it into it’s over.” (Id. at 1, # 5.)

        Minutes later, Pouncy texted India, asking, “Bestie do u have that

  money in the safe or the bank.” (Ex. 4, p. 57, # 867.) India replied,

                                        8
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11120   Page 13 of 42




  “Smdh in the bank and you can’t trust to give him the whole thang as

  much as he flip flop what’s gone make him come through after that ?”

  (Id. at 57, # 868.) After learning where the money was, Pouncy

  instructed India, “Screen shot ur account balance so I can show him we

  got the money.” (Id. at 57, # 869; see also Ex. 10.)

        Pouncy then responded to McGruder, promising to provide the

  second half of McGruder’s $10,000 payment on the day of the hearing; if

  McGruder wasn’t comfortable with that, Pouncy asked McGruder to

  return the $5,000 deposit:

        Pouncy:       If u reneging just give me that 5k I already gave u.
                      Nigga u playn it foul. U doing wat u do aint got shit 2
                      wit wat I’m doing i aint give u 5k for no reason. We
                      need 2 stick 2 the plan lil cuz going 2 showu the $ the
                      day of court and smash it on u rite wen u get off the
                      stand. Nigga I’m not giving up no 10k for nothing. I
                      hope u aint on no hoe shit. We doing business i aint
                      gettn extorted. At the end of the day I’m coming
                      home regardless I’m just tryn 2 set this shit up 4 my
                      lawsuit. But if u reneging just let me know so i can
                      email my attorneys asap so i can get a closer date
                      and so they won’t have 2 pay for that flight
        Pouncy:       I’ll have the money given 2 u at the court house I’m
                      not comin off no more money b4 then
        Pouncy:       Or I’ll have it sent to a lawyer down there with the
                      agreement dat they dont turn it over til i confirm u
                      testified


                                        9
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11121   Page 14 of 42




        Pouncy:       And i gave u that 5k as a down payment 4 testifying
                      u talkn 2 my lawyers aint goin 2 get me home tahk
                      testifying 4 free. I’ll give the $ 2 him 2 give 2 u or 2
                      auntie angel
        Pouncy:       Now u dont want 2 answer just send me my 5k back
                      asap. I hope we dont fall out over u gettn on no hoe
                      shit. Business is handle with niggas stickn 2 the plan
                      i can kill myself 2day nigga u still obligated 2 stick 2
                      the plan I KNEW U WAS GOING 2 GET ON SUM
                      THIRSTY SHIT LIKE THIS.

  (Ex. 1, p. 5, # 81–85.)

        During this same time, Pierce and McGruder were also texting.

  As Pierce later showed Pouncy through screen shots of his conversation,

  McGruder said that “if I did the sh[i]t and got caught, . . . I’d seat my

  ass down humbled.” (Ex. 3, p. 1 # 6 & p. 3 IMG_5061 (capitalization

  removed).) He told Pierce, “I went in on your case cuz I rather me do

  more time then you do it.” (Id. (capitalization removed).) McGruder

  continued, referring to Pouncy, “But all that came from his stupid ass

  fuck ups, my job was to protect you, never him, but I see niggas already

  had paper work on me signed to go.” (Id. (capitalization removed).)

        Later that afternoon, tensions had apparently subsided. At 4

  p.m., Pouncy texted Pierce, saying, “He say he was just playn and he

  going 2 do it so good look cuz this nigga play 2 fuckn much.” (Ex. 2, p.


                                       10
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11122   Page 15 of 42




  1, # 6.) Pierce replied, advising Pouncy not to “play” McGruder. (Id. at

  1, # 7.) Pouncy assured Pierce that he wasn’t: “Cuz on my granny I’m

  not that shot aint shit i already gave him 5k.” (Id. at 1, # 8.)

        A week later, on May 20th, McGruder texted Pouncy notifying him

  that he was in town:

        McGruder:        Holiday Inn Flint - Grand Blanc Area 5353 Gateway
                         Centre Flint, MI

  (Ex. 1, p. 5, # 86.)

        Minutes later, Pouncy relayed McGruder’s location to India. (Ex.

  4, p. 64, # 977.) India responded, “Do I suppose to be taking him any or

  just showing him ?” (Id. at 65, # 987.)

  Pouncy “coaches” McGruder to the end

        The next day, McGruder met with Pouncy’s legal team to prepare

  for the hearing. Throughout the afternoon, McGruder and Pouncy

  texted about an email that Pouncy had prepared on McGruder’s behalf

  regarding the gun used during the crimes. (Ex. 1, p. 5, # 87–92.)

  According to McGruder, when he showed the email to Pouncy’s

  attorneys, they said that it looked like someone else had prepared the

  email. (Id. at 5, # 93.) They expressed concern that Pouncy was

  “coaching” McGruder:

                                        11
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11123   Page 16 of 42




        McGruder:     You stupid
        Pouncy:       How
        McGruder:     You stupid
        McGruder:     That Email you Sent Me To Send to Them About the
                      Gun, They Know You Sent It
        Pouncy:       Dead that shit
        Pouncy:       The gun shit was me doing a lil overreacting but we
                      still good
        McGruder:     The Had Some One read It, He Said I write like his
                      Mom With Bullet points, See How I Cap my Shit,
        McGruder:     So Now They Feel like You Coaching me, And Once
                      they Check your FB and See you Got A Lead Out,
                      You FUCKKKKKJ

        McGruder:     He Just Told Me, If Not For Me, YOU FUCKED

  (Id. at 5–6, # 87–95.) McGruder then told Pouncy that he was

  considering backing out because the attorneys were asking him things

  he did not know. (Id. at 6, # 96–98.) He insisted on talking with

  Pouncy to go over things again:

        McGruder:     THEY giving Me A Break To Go Back And Go over
                      things,
        McGruder:     Man This Shot Just Got More Stressful, And I knew
                      it would If You ask Keep trying to play director
        McGruder:     Man This Shot Just Got More Stressful, And I knew
                      it would If You ask Keep trying to play director




                                       12
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19    PageID.11124   Page 17 of 42




        McGruder:      I’m ready To Wash My Hands With This Shot, Cuz
                       You Just Made It So I Can Be Charged With This
                       Shot, You Up’d my risk, Trying to delegate shit,
        McGruder:      We need to talk about all this Shit set by set on what
                       happen, shit they asking I don’t know
        McGruder:      Cuz
        McGruder:      We need talk
        McGruder:      Now
        McGruder:      Shit I don’t know and remember

  (Id. at 6, # 96–103.) Minutes later, Pouncy texted back, assuring

  McGruder that it was just part of the process:

        Pouncy:        They r just preping u for cross examination

  (Id. at 6, # 108.)

        Early the next morning, the day of the evidentiary hearing,

  McGruder texted Pouncy saying that he still had things he needed to

  know about the offenses, and he wanted assurances that he would be

  paid because he was facing criminal charges by testifying:

        McGruder:      Yes call me like 8am refresh of everything
        Pouncy:        If i can these co’s lurkn ill call at 635
        McGruder:      I’m in bed I’ll be up 740
        Pouncy:        It depends how thess 1st shift co’s moving its still 3rd
                       shift now until 7 so b4 then will b best. Cuz we got
                       this. I need u bad at
        McGruder:      Endia gone be here on time right

                                         13
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11125   Page 18 of 42




        Pouncy:       Yes she got u.
        McGruder:     I hope so I got more shit to clear up here
        McGruder:     I could get arrested, I need money asap
        McGruder:     It court
        Pouncy:       The Attorney General’s office GUARANTEED the
                      Federal judge that they will NOT arrest u. So India
                      will b their and have the $ ass soon as u get done
                      testifying. Cuz we sticking 2 da stricpt or wat
        McGruder:     I hope so

  (Id. at p. 7, # 118–128.)

        Twenty minutes later, just hours before McGruder was set to

  testify, Pouncy and McGruder exchanged one last flurry of texts.

  Pouncy supplied the details of each carjacking (the very same “unique,

  compelling first-person details” that Pouncy would later tell this Court

  that only the person who committed the carjackings would know):

        Pouncy:       Yeah the 1st carjacking happened in Burton it
                      involved the Green older Monte Carlo. You test drove
                      tge car two different times with 2 differnt guys and
                      the 2nd time u carjacked him at gun point. They only
                      saw u but Wayne and Tahk was in the car waitn on u
        Pouncy:       The 2nd one involved the goldish Camaro. Y’all were
                      out riding You Wayne and Tahk on Richfield rd and
                      saw a souped up race Camaro 4 sale outside of a
                      racecar fabrication shop u got out that nite and
                      approached the place of business where it was setup
                      4 sale at and u realized that it was sum1 u knew
                      from being at the race tracks with Sam Wood. The
                                       14
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11126   Page 19 of 42




                      guys name was Joseph Scott and he said u looked
                      familiar 2 him that’s when u told him ur name was
                      Jacob Wood Sam Wood’s lil brother. From there he
                      told u that u could come back the next day to test
                      drive the car and have ur mechanic look at it. Y’all u
                      wayne and Tahk left came back the next day and two
                      more guys were there along with Scott Davis the guy
                      u know from the race track. Yall left, stopped at a
                      gas station on carpenter and dort hwy then yall
                      headed over to Keller Rd at the deadend. It were sum
                      ppl outside next door working on the house. Yall got
                      out the car wayne pulled the gun out told the ppl (it
                      was only 2 of them Scott davis did NOT cum with
                      yall) to give him the keys and the title the two ppl
                      refused Wayne shot the gun by surprise it was so
                      close to u ur ears rang and then he forced them into
                      the woods. You hopped in the truck and Wayne and
                      Tahk left in Wayne’s car.
        Pouncy:       The 3rd one involved the White Cadillac and Red
                      Corvete. Y’all seen a car advertised 4sell in the
                      newspaper y’all called 2 schedule a test drive. The
                      owners said come the next day. The next day you
                      called them back to set up the test drive. Y’all drove
                      all the way to Fenton to the ppls house. Yall got lost
                      several times so you kept calling them back 4
                      directions. Yall finally arrived. You got out met the
                      husband and wife u got in the car with the husband.
                      You were in the driver seat. The husband was in the
                      passenger seat. Wayne and Tahk stayed in Wayne’s
                      car. The wife got into a red corvette. Yall traveled to
                      Mt. Morris. Y’all stopped at a gas station on the
                      corner of Clio and Coldwater then yall headed 2 the
                      same deadend road at the last house on the right.
                      This time someone was home, 2 ensure that u would
                      not alarm them inside the home u went up 2 the door
                                       15
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11127   Page 20 of 42




                      and 1st one black male came to the door. U asked to
                      mow the lawn, he said wait so he could get the owner
                      then another older black male came 2 the door u
                      asked him if u could cut the grass. He declined ur
                      offer. You left went back out to the car pulled the gun
                      out told the white male to get out the car and to give
                      u the title. You walked hom to the road where his
                      wife was told hee to get out the car. She got out you
                      tooj the keys and told them to get in the woods. They
                      walked in the woods. Wayne got out of his car
                      jumped in the corvette and sped off Tahk left in
                      Wayne’s car and u jumped back in the Cadillac and
                      left.

  (Id. at 7–8, # 129–131.) Just to be sure, he sent the same three texts to

  India. (Ex. 4, pp. 65–67, #999–1002.)

        Later that morning, McGruder spent over five hours falsely

  confessing to crimes that Pouncy committed, in an attempt to convince

  this Court that Pouncy is actually innocent. (R. 190.) If Pouncy held to

  his word, McGruder left the courthouse with $5,000 of Pouncy’s money.

  Pouncy cleans up a loose end

        A week later, Pouncy was cleaning up a loose end from the

  hearing. It appears Pouncy was concerned about a phone call between

  him and Rashad that the State asked McGruder about during the

  hearing. (See R. 190, ID 9782–83.) During the call there was a

  discussion of “trust” and coded language about “[t]wo payments of ten.”

                                       16
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11128   Page 21 of 42




  (Id. at ID 9783.) This Court asked McGruder whether he was offered

  any money to testify. (Id. at ID 9788.) He lied and said no. (Id.)

        With that exchange in mind, Pouncy ghost wrote an email on

  behalf of Rashad, addressed to Dan Meron, and sent it to Rashad on

  May 30th. (Ex. 6.) In it, Rashad (i.e., Pouncy) crafted a narrative in

  which Rashad suggested offering to pay McGruder money as part of a

  scheme to keep the proceeds for himself. (Id.) Rashad (i.e., Pouncy)

  recited all the work he had done on the case, including tracking down

  witnesses and persuading them to sign affidavits and collecting

  evidence. (Id.) He said he would sign an affidavit or testify. (Id.)

  “Lawyer’s don’t know nothing bout a play”

        Pouncy’s machinations didn’t end there. Shortly after the

  hearing, the State filed Pierce’s plea hearing transcript in which he

  stated under oath that Pouncy committed the carjackings. (See R. 184.)

  The same day, Pouncy texted Pierce to check his email “asap.” (Ex. 2, p.

  1, # 11.) Moments earlier Pouncy had emailed Pierce with the subject

  line: “Tiakawa Transcript.pdf”. (Ex. 5.) In the body, Pouncy wrote:

  “Cuz they just gave us this and tryn 2 use it against me we got tp clean

  this up. My name is all thru this shit.” (Id.)


                                       17
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11129   Page 22 of 42




        After Pierce read the email, he texted back, asking, “[W]hat you

  need me to do.” (Ex. 2, p. 1, # 14.) Pouncy hatched a “play”:

        Pouncy:       We have to have u sign affidavit sayn u only
                      implemented me bcuz the prosecutor forced u 2 say
                      my name even if u read it it shows the prosrcutor
                      forcing u tonsay my name. You have 2 say u were
                      willing 2 do whatever they wanted u 2 do in order to
                      get that plea deal
        Pierce:       Exactly thts because Sam told me tht couldn’t be use
                      and just say yes cuz my intentions wasn’t to do tht I
                      wanted to go all the way tht cop came from me
                      because
        Pierce:       I knew they ain’t have shit but they kept shooting my
                      motions down
        Pouncy:       Cuz i aint trippin u aint testify against me. We just
                      need 2 clean it Up
        Pierce:       Let’s get it but I wanna do a sit down with the judge
                      prosecutor and lawyers just a seal testimony from
                      pubic dnt need everybody knowing me by tht name
        Pouncy:       Ok
        Pierce:       Cuz Rs it ain’t no rat in my blood they had to slick
                      me to get me to say guilty with all them damn
                      questions on top telling me in order for them to
                      accept the
        Pierce:       plea I gotta tell them what I did
        Pouncy:       Cuz say no more
        Pouncy:       Lawyers don’t know nothing bout a play

  (Id. at p. 2, ID 15–24.)


                                       18
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11130   Page 23 of 42




                                 ARGUMENT
        This was subornation of perjury, witness bribery, and attempted

  subornation of perjury in black and white. And it was all done in an

  effort to dupe this Court into releasing Pouncy from prison. This Court

  has the power—indeed, the duty—to sanction Pouncy for his deplorable

  conduct.

  This Court has the inherent power to sanction misconduct

        Federal courts have several ways to deal with litigation

  misconduct. The most potent stems from its inherent authority. The

  Article III power, the Supreme Court has said, comes with “[c]ertain

  implied powers” that “necessarily” inhere in “our Courts of justice from

  the nature of their institution.” Chambers v. NASCO, Inc., 501 U.S. 32,

  43–44 (1991). That inherent authority includes the power “to fashion

  an appropriate sanction for conduct [that] abuses the judicial process,”

  id. at 44-45, including presenting false or fabricated evidence, Hazel-

  Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 250 (1944).

        There is, of course, authority in the Federal Rules of Civil

  Procedure to sanction various kinds of litigation misconduct, see Fed. R.

  Civ. P. 11, 37, 41, 60(b), but those sources do not diminish or displace


                                       19
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11131   Page 24 of 42




  this Court’s inherent authority, see React Presents, Inc. v. Eagle Theater

  Entm’t, LLC, No. 16-cv-13288, 2018 WL 1535414, at *5 (E.D. Mich.

  Mar. 29, 2018). Because the kind of misconduct at issue here doesn’t

  fall squarely within the scope of any of the pertinent rules, this Court’s

  inherent authority provides the most appropriate source of authority to

  impose sanctions. See Jonathan M. Stern, Untangling a Tangled Web

  Without Trial: Using the Court’s Inherent Powers and Rules to Deny A

  Perjuring Litigant His Day in Court, 66 J. AIR L. & COM. 1251, 1269

  (2001) (observing that courts invoke their inherent authority to dismiss

  fraud practiced on the court “because there is not a tight fit between the

  rules of civil procedure and situations in which litigants repeatedly lie

  under oath, fabricate evidence to support their claims, or destroy

  evidence”).

        There is no question this Court has power and duty to sanction

  bad-faith, fraudulent litigation conduct like the kind at issue here. See

  First Bank of Marietta v. Hartford Underwriters Ins., 307 F.3d 501, 511

  (6th Cir. 2002) (“[T]he inherent authority of the Court is an

  independent basis for sanctioning bad faith conduct in litigation.”); See

  also Metz v. Unizan Bank, 655 F.3d 485, 489 (6th Cir. 2011).


                                       20
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11132   Page 25 of 42




        The only question is how. In answering that question, courts

  generally consider the egregiousness of the misconduct, the prejudice to

  the opposing party and the judicial process, and whether the severity of

  the requested sanction is proportionate to the misconduct. See Plastech

  Holding Corp. v. WM Greentech Auto. Corp., 257 F. Supp. 3d 867, 878

  (E.D. Mich. 2017); see also Graham v. Schomaker, 215 F.3d 1329 (7th

  Cir. 2000) (“Before imposing such a sanction, the district court should

  consider whether the other party has been prejudiced . . . , whether the

  sanction is proportionate to the transgression, and whether the

  misconduct is abusive to the judicial process.”); Anderson v. Beatrice

  Foods Co., 900 F.2d 388, 394 (1st Cir. 1990) (“The appropriateness of a

  particular sanction is primarily a function of two variables: the facts

  presented and the court’s purpose in penalizing the errant party.”).

        These considerations can point to only one response here:

  dismissal with prejudice. That sanction, the State acknowledges, is one

  that courts do not impose lightly, Chambers, 501 U.S. at 44–45, but it is

  within the court’s discretion to impose it in the appropriate case, id.

        Given the egregiousness of Pouncy’s conduct, the pivotal nature of

  the fraud, its permeating effect on the rest of the case, not to mention


                                       21
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11133   Page 26 of 42




  the compelling interests in protecting the integrity of the courts and

  deterring this kind of malfeasance in our justice system, this Court

  should do the same.

  Pouncy perpetrated a fraud on this Court

        Pouncy’s conduct is as contumacious as it comes. Text messages

  between Pouncy and McGruder show that Pouncy paid McGruder

  $10,000 to falsely testify that he was the perpetrator and that Pouncy

  was innocent. Pouncy provided McGruder with the information

  necessary to pull off the stunt, sending him “paper work” to review and

  giving him a detailed, play-by-play refresher of each carjacking right

  before the hearing. He also sent McGruder a fabricated email for

  McGruder to use (an email that his attorneys believed was written by

  someone else and that led them to believe that Pouncy was coaching

  McGruder).

        Pouncy also facilitated the payment of $10,000 to McGruder. He

  enlisted his cousin, Rashad, to wire a portion of the money to McGruder

  several weeks before the hearing. And when McGruder got cold feet, he

  had India take a screen shot of this bank account balance to assure

  McGruder that he had the money to pay him. He also enlisted India to


                                       22
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19    PageID.11134   Page 27 of 42




  give McGruder the remainder of the money in cash right after he left

  the stand.

        Later, after the State disclosed recordings involving Rashad

  hinting that McGruder was offered money for his testimony, Pouncy

  drafted an email on Rashad’s behalf in an attempt to cover up his

  bribery scheme. He also requested Pierce to sign another affidavit after

  the State presented evidence that Pierce had previously inculpated

  Pouncy under oath.

        This conduct—bribing a witness to provide false testimony—“is

  among the most grave abuses of the judicial process.” Ramirez v. T&H

  Lemont, Inc., 845 F.3d 772, 782 (7th Cir. 2016). The central truth-

  seeking function of adversary proceedings operates on the premise that

  witnesses who swear an oath are providing truthful information as best

  they know it. Perjurious schemes like Pouncy’s, which treat the oath as

  an empty incantation, represent a “flagrant affront” to the judicial

  system, A.B.F. Freight System, Inc. v. N.L.R.B., 510 U.S. 317, 323

  (1994), “undermine[ing] [its] most basic foundations,” Secrease v. W. &

  S. Life Ins. Co., 800 F.3d 397, 402 (7th Cir. 2015).




                                       23
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11135   Page 28 of 42




        McGruder, of course, is the one who falsely testified, but he was

  merely an actor in Pouncy’s play. It was Pouncy who read McGruder

  his lines—quite literally, hours before he went on the stand. It was

  Pouncy who funded McGruder’s performance to the tune of $10,000. It

  was Pouncy who worked to keep his bribery scheme under wraps by

  ghost writing emails. And it was Pouncy who fabricated other aspects

  of his actual innocence claim. Pouncy was, as McGruder put it, the

  “director,” (Ex. 1, p. 6, # 97), “set[ting] in motion [an] unconscionable

  scheme calculated to interfere with the judicial system’s ability

  impartially to adjudicate a matter by improperly influencing [this

  Court],” Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989)

  (describing a fraud on the court).

        When it comes to “individuals who engage in fraud upon the

  court,” courts have a “compelling” interesting in “dismiss[ing] [the] case

  and protect[ing] the sanctity of the judicial process. Plastech, 257 F.

  Supp. 3d at 878. The reason is self-evident: a litigant who “defile[s]” the

  “very temple of justice” does not deserve its continued hospitality.

  Universal Oil Prod. Co. v. Root Ref. Co., 328 U.S. 575, 580 (1946); see




                                       24
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11136   Page 29 of 42




  also ABF Freight System, 510 U.S. at 323 (stating that perjury is

  “intolerable” and “should be severely sanctioned in appropriate cases”).

        For this reason, many courts have dismissed a case when it was

  discovered the plaintiff had practiced a fraud on the court by fabricating

  evidence or committing perjury. See, e.g., Plastech, 257 F. Supp. 3d at

  878 (“[C]ase law is replete with instances where a district court

  dismissed an action with prejudice upon finding that a party fabricated

  evidence and presented that evidence to the court in support of its

  claims.”); Vargas v. Peltz, 901 F. Supp. 1572, 1581 (S.D. Fla. 1995) (“The

  federal case law is well established that dismissal is the appropriate

  sanction where a party manufactures evidence which purports to

  corroborate its substantive claims.”); Murray v. City of Columbus, Ohio,

  534 F. App’x 479, 484 (6th Cir. 2013) (stating that in “situations where

  fraud has been practiced upon the court,” “an appropriate sanction

  might be dismissal of the suit”); see also 27 C.J.S. Dismissal & Nonsuit

  § 61 (collecting cases); 24 Am. Jur. 2d Dismissal § 56 (same).

        That includes habeas cases. See Oliver v. Gramley, 200 F.3d 465,

  466 (7th Cir. 1999) (affirming dismissal of habeas petition for

  fraudulent litigation conduct); Mitchell v. Daniels, No. 3:06-cv-00624,


                                       25
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11137   Page 30 of 42




  2014 WL 1246735, at *8 (S.D. Ill. Mar. 24, 2014) (“Pursuant to the

  Court’s inherent authority, a dismissal with prejudice of a habeas

  petition is a permissible sanction for fraud upon the Court.”). Thus, the

  fact that there are liberty interests at stake makes no difference.

  Courts have never shied away from dismissing a criminal defendant’s

  case when he escapes from the restraints placed upon him by the very

  conviction he is challenging in court. See Molinaro v. New Jersey, 396

  U.S. 365, 366 (1970); Ortega-Rodriguez v. United States, 507 U.S. 234,

  242 (1993). The same rationale applies in the habeas context.

  Pouncy’s fraud goes to the heart of the case

        Courts have held that dismissal is a particularly “suitable

  penalty” when the fraudulent conduct relates to “the pivotal issue in

  this case.” Nichols v. Klein Tools, Inc., 949 F.2d 1047, 1049 (8th Cir.

  1991). Here, Pouncy’s scheme was centered on the pivotal issue in the

  case: his actual innocence.

        A little context is important. This Court will recall that it

  previously granted Pouncy habeas relief on his “Hobson’s Choice”

  Faretta claim, ruling that the state court’s decision was an

  unreasonable application of clearly established federal law. See Pouncy


                                       26
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11138   Page 31 of 42




  v. Palmer, 165 F. Supp. 3d 615 (E.D. Mich. 2016). The Sixth Circuit

  reversed that decision because, while this Court’s analysis may have

  sufficed under de novo review, Pouncy was not entitled to relief under

  AEDPA’s deferential standard. Pouncy v. Palmer, 846 F.3d 144, 163

  (6th Cir. 2017).

        When the proceedings in this Court resumed, Pouncy mounted a

  case for actual innocence. (See R. 158, 173.) At the heart of that case

  was McGruder’s confession to committing the crimes for which Pouncy

  was convicted. (R. 173, ID 8506–08.) Pouncy argued that a successful

  showing of actual innocence through McGruder’s testimony would not

  only excuse any procedural defaults, it would permit this Court to re-

  examine his Hobson’s Choice claim under de novo review. (R. 185, ID

  9547–51.) In other words, success for Pouncy was only one short step

  away, if only he could persuade this Court that he was actually

  innocent.

        It was in this litigation posture that Pouncy paid McGruder

  $10,000 to falsely testify before this Court that he (not Pouncy) was the

  perpetrator of the carjackings.




                                       27
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11139   Page 32 of 42




        Afterwards, Pouncy filed multiple briefs with this Court extolling

  McGruder’s testimony. In his post-hearing brief, Pouncy spent dozens

  of pages describing how “undoubtedly credible” McGruder’s testimony

  was. (R. 197, ID 9898.) Leveraging this Court’s statements from the

  hearing, he asked this Court to disbelieve his victims in light of

  McGruder’s testimony. (Id. at ID 9938 n.31 (“As this Court observed at

  the February 2018 hearing, ‘if Sandstrom got it wrong, the guy that sat

  in the car with him for 45 minutes of small talk 2 feet away, then it

  seems to me it could have been all of them, especially if they look

  alike.’” (quoting R. 185, ID 9529)).) He even asked this Court to grant

  him immediate release based on McGruder’s testimony—knowing full

  well that the basis for the request was a farce. (Id. at ID 9897.)

        In later filings, after the State uncovered evidence that McGruder

  could not possibly have committed one of the carjackings, Pouncy

  doubled down. Despite knowing that McGruder’s entire account was

  false, Pouncy explicitly denied that “[he] or his ‘team’ turned to

  Jaakawa McGruder to become a false fall guy.” (R. 211, ID 10169.)

  Pouncy also responded to the State’s revelation by questioning whether




                                       28
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11140   Page 33 of 42




  its evidence was fabricated or doctored. (Id. at ID 10170.) The irony of

  this insinuation is not lost on the State.

        Finally, in his latest filing, Pouncy renewed his calls for de novo

  review of all his claims, including his previously adjudicated Faretta

  claim, based on McGruder’s testimony. (R. 233, ID 10634–41.)

        In short, this was no white lie. It was a deliberate, full-scale

  falsehood about the most important issue in Pouncy’s case: whether he

  was convicted for crimes he didn’t commit. From Pouncy’s perspective,

  the answer to the actual innocence question was the answer to the rest

  of the case. If only he could convince this Court that someone else was

  responsible for his crimes, he could persuade this Court to release him

  from custody based on its earlier rulings. 3 (See R. 185, ID 9547–51.)




  3 And with that favorable judgment, Pouncy had plans to further
  defraud the State of Michigan by filing a claim under a monetary
  compensation statute for wrongfully incarcerated persons whose
  convictions have been overturned based on new evidence of innocence.
  (Ex. 9.) He promised McGruder that he would share the proceeds,
  which he estimated at $650,000, saying, “U know I’m going 2 break 🍞🍞.”
  (Id.)

                                       29
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11141   Page 34 of 42




  Pouncy’s fraud has tainted the rest of the proceedings

        That the State was fortunate enough to discover Pouncy’s fraud

  before it was too late doesn’t mean it’s any less deserving of a harsh

  sanction. There are the “unjust burdens” that the State and this Court

  has already endured as a result of Pouncy’s perjurious scheme.

  Secrease, 800 F.3d at 402 (“unjust burdens on the opposing party, the

  judiciary, and honest litigants who count on the courts to decide their

  cases promptly and fairly” justified dismissal). For well over a year, the

  State and this Court (and its staff) have toiled away on the question of

  Pouncy’s innocence and his entitlement to habeas relief, entertaining

  the premise that Pouncy was asserting a bona fide claim. The entire

  time, Pouncy knew it was a sham.

        As distressing as that is, the State is more interested in the

  future. Looking forward, Pouncy’s conduct has irreparably tainted the

  rest of these proceedings.

        For starters, this Court simply cannot trust any evidence or

  witnesses that Pouncy has presented. Cf. Brady v. United States, 877

  F. Supp. 444, 453 (C.D. Ill. 1994) (dismissing a case and citing the fact

  that the perjurious plaintiff “does not take [his] oath to tell the truth


                                       30
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11142   Page 35 of 42




  seriously and . . . will say anything at any time in order to prevail in

  this litigation”). The revelations regarding McGruder’s rather detailed

  testimony puts Willie Joyce’s lackluster testimony into a whole new

  light. This is especially true when you consider that Pouncy’s cousin,

  Rashad, was Pouncy’s conduit to Joyce. In fact, every piece of the

  evidence obtained by Rashad and every witness he solicited (including

  Joyce) is now tainted with the fetor of someone who conspired with

  Pouncy to cover up his bribery scheme. This Court cannot rely on

  anything Rashad—or anyone else—has contributed to this case. 4

        Moreover, texts between Pouncy and Pierce show that Pierce’s

  affidavit—evidence that Pouncy has used to bolster McGruder’s

  testimony—is entirely unreliable, if not actually false. After the State

  submitted evidence that Pierce previously implicated Pouncy under

  oath (something that contradicted his own sworn affidavit), Pouncy

  quickly wrote to Pierce telling him he need “clean this up” and


  4 Case in point: the cell phone records at the center of Pouncy’s Brady
  claim. He claims that those records tie McGruder to the crimes and
  that the State suppressed and lied about that information. But, as
  explained in its final merits brief, the State has independently verified
  that the phone number in question belongs to Pouncy—it’s listed as his
  number on his PSIR. That evidence and the claim are a farce, too.
  Pouncy, it seems, has the Madoff touch.
                                       31
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11143   Page 36 of 42




  instructing him on what to say in a second affidavit. (Ex. 5; Ex. 2, p. 2,

  # 15.) Pouncy was unable to convince Pierce to file a second affidavit,

  but his attempts were enough. Pouncy and Pierce’s willingness to craft

  a false narrative about his sworn testimony demonstrates that this

  Court cannot rely on Pierce’s original affidavit. (See R. 173-3.) Even

  without the follow-up affidavit, Pouncy has continued to rely on Pierce’s

  unreliable affidavit to bolster McGruder’s credibility. (R. 211, ID 10178,

  10182–83.)

        In the context of a typical civil case, the Sixth Circuit has stated

  that dismissal is “particularly appropriate” when a party’s fraudulent

  behavior “adversely impacts the entire litigation.” First Bank of

  Marietta, 307 F.3d at 516. That consideration is especially powerful in

  the federal habeas context, which is already fraught with sensitive

  comity and federalism considerations. Federal courts with the power to

  intrude into a state’s sovereignty should be vigilant that its power is not

  invoked through fraudulent means.

  Only dismissal will stop this from recurring

        Dismissing the petition will also serve important deterrence

  principles. See Plastech, 257 F. Supp. 3d at 878 (“Sanctions for


                                       32
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11144   Page 37 of 42




  “violations of the judicial process” serve not only to “remedy prejudice to

  a party” and “reprimand the offender,” but also to “deter future parties

  from trampling upon the integrity of the court.”). Permitting Pouncy’s

  case to proceed under these circumstances will send a message to all

  other habeas litigants that there is nothing to lose by submitting false

  evidence. As another district court put it in dismissing a case because

  of fraudulent conduct:

        [T]he dismissal of this case will also send a strong message
        to other litigants who plan to destroy and alter relevant
        evidence, abuse the discovery process, and then perjure
        themselves in open court in a continued attempt to slant the
        facts in their favor. This Court will not condone such
        behavior by imposing any lesser sanction than dismissal.

  Brady, 877 F. Supp. at 453. This Court should make clear that the

  power of the federal courts will not be pressed into service through

  fraud and deceit. See Nat’l Hockey League v. Metro. Hockey Club, Inc.,

  427 U.S. 639, 643 (1976) (“[T]he most severe in the spectrum of

  sanctions provided by statute or rule must be available to the district

  court in appropriate cases . . . to deter those who might be tempted to

  such conduct in the absence of such a deterrent.”).

        It does not matter whether Pouncy’s remaining claims have

  possible merit, see Ramirez, 845 F.3d at 782 (“The court considered the

                                       33
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11145   Page 38 of 42




  possibility—indeed, it expressly assumed—that Ramirez may have had

  a meritorious case of employment discrimination, and that dismissal

  would foreclose Ramirez from pursuing relief for that injury.”); see also

  Brady, 877 F. Supp. at 454, though the decision to fabricate evidence

  sends a clear signal about Pouncy’s belief in his own case, see 2 J.

  Wigmore, Evidence § 278, at 133 (Chadbourn ed. 1979) (“It has always

  been understood—the inference, indeed, is one of the simplest in human

  experience—that a party’s falsehood or other fraud in the preparation

  and presentation of his cause . . . is receivable against him as an

  indication of his consciousness that his case is a weak or unfounded

  one.”). But ignoring the tell for the moment, parties who come to court

  with plausible claims lose the right to have their rights vindicated by

  the very same judicial process that they corrupt. See United States v.

  Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993) (dismissal is proper

  “when a party deceives a court or abuses the process at a level that is

  utterly inconsistent with the orderly administration of justice or

  undermines the integrity of the process”); see also Molinaro, 396 U.S. at

  366 (prison escape “disentitles the defendant to call upon the resources

  of the Court for determination of his claims”).


                                       34
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11146   Page 39 of 42




  No other sanction fits the bill

        This Court does have at its disposal other sanctions like monetary

  fines and attorney fees, but none of them are up to the task. See

  Universal Oil, 328 U.S. at 580–81. Pouncy is indigent, so an award of

  attorney’s fees will not recompense the harm done thus far. See

  Nichols, 949 F.2d at 1049 (“Nichols’ resources appear to be limited, so

  taxing costs against him would not benefit Klein Tools.”); Secrease, 800

  F.3d at 402 (concluding that monetary sanction ineffective because “the

  threat of a monetary sanction would probably not influence . . .

  behavior” of party proceeding in forma pauperis).

        More important, monetary sanctions won’t capture the essence of

  why Pouncy’s conduct is so egregious. Pouncy’s conduct is worthy of

  sanction not just because it required counsel for the State to litigate this

  case much longer than it otherwise would have, but because it tainted

  the proceedings going forward in a way that deprives the State and the

  victims of any assurance that the Court came to a fair and just outcome

  if it eventually grants Pouncy relief.

        The same goes for the option of excising the actual innocence

  claim. Like the monetary sanctions, dismissing only the actual


                                       35
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11147   Page 40 of 42




  innocence claim would not be proportionate to the severity of Pouncy’s

  conduct. For one, the State has already shown that McGruder’s

  testimony does not establish Pouncy’s actual innocence, even without

  evidence that it was fraudulent obtained. (See R. 203.) Dismissing a

  claim that would have been rejected anyways is tantamount to

  imposing no sanction at all. And two, Pouncy’s fraudulent conduct has

  tainted the rest of his substantive claims. Under these circumstances,

  dismissing only the actual innocence claim would be like amputating

  the limb after the disease has already spread.




                                       36
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11148   Page 41 of 42




                                CONCLUSION

         What Pouncy has done—tampering with the administration of

  justice — “is a wrong against the institutions set up to protect and

  safeguard the public.” Chambers, 501 U.S. at 43. The only way to right

  that wrong is to dismiss his petition with prejudice.


                                            Respectfully submitted,

                                            Dana Nessel
                                            Attorney General

                                            /s/ David Porter

                                            Assistant Attorney General
                                            Attorney for Respondent
                                            Criminal Appellate Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-7650
                                            porterd@michigan.gov
                                            P76785

  Dated: May 31, 2019




                                       37
Case 2:13-cv-14695-MFL-LJM ECF No. 238 filed 05/31/19   PageID.11149   Page 42 of 42




                        CERTIFICATE OF SERVICE

        I hereby certify that on May 31, 2019, I electronically filed the

  above document with the Clerk of the Court using the ECF System,

  which will provide electronic copies to counsel of record.

        JUDGE MATTHEW F. LEITMAN
        JOHN J. BURSCH, ATTORNEY FOR PETITIONER
        BRIAN P. LENNON, ATTORNEY FOR PETITIONER
        DANIEL MERON, ATTORNEY FOR PETITIONER
        TIMILIN K. SANDERS, ATTORNEY FOR PETITIONER
        DAVID L. MOFFITT, ATTORNEY FOR PETITIONER


                                            /s/ David Porter

                                            Assistant Attorney General
                                            Attorney for Respondent
                                            Criminal Appellate Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-7650
                                            porterd@michigan.gov
                                            P76785




                                       38
